Citation Nr: 0118882	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the right knee and of the lumbosacral spine 
disability as secondary to service-connected residuals of a 
fracture to the left femur with malunion and marked knee 
disability.

2.  Entitlement to service connection for bilateral ankle and 
hip pain as secondary to service-connected residuals of a 
fracture to the left femur with malunion and marked knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD


Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 1943 
until October 1944.  His appeal comes from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

This decision will address the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for arthritis of the right 
knee and lumbosacral spine as secondary to service-connected 
residuals of a fracture to the left femur with malunion and 
marked knee disability.  The remaining issue will be 
addressed in the remand that follows the decision. 


FINDINGS OF FACT

1.  In September 1978, the RO denied service connection for 
arthritis of the right knee and lumbosacral spine.  The 
veteran was informed of this decision that same month.  In 
November 1982, the RO confirmed and continued that decision, 
and in July 1983, the Board denied service connection for a 
low back disability and a right knee disability.  

2.  In January 1993, the RO denied the claim of entitlement 
to service connection for arthritis of the right knee and 
lumbosacral spine as secondary to service-connected residuals 
of a fracture to the left femur with malunion and marked knee 
disability, finding that no new and material evidence had 
been received to reopen the veteran's claim.  The veteran was 
notified of that decision in February 1993, and he did not 
timely appeal.  

3.  The evidence received since the January 1993 RO decision 
is not cumulative nor redundant, and it bears directly and 
substantially on the matter under consideration, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.


CONCLUSIONS OF LAW

1.  A January 1993 RO decision that denied the veteran's 
claim of entitlement to service connection for arthritis of 
the right knee and lumbosacral spine as secondary to service-
connected residuals of a fracture to the left femur with 
malunion and marked knee disability, finding that no new and 
material evidence had been received, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  The evidence submitted since the January 1993 decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for arthritis of the 
right knee and lumbosacral spine as secondary to service-
connected residuals of a fracture to the left femur with 
malunion and marked knee disability have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arthritis of the right knee and lumbosacral spine as 
secondary to service-connected residuals of a fracture to the 
left femur with malunion and marked knee disability.  The RO 
denied the veteran's initial claim in September 1978 on the 
basis that there was no evidence of record connecting the 
claimed condition with the service-connected left femur 
disability.  The RO considered the veteran's service medical 
records in making its decision.  The veteran did not appeal 
the September 1978 decision denying his claim.  In November 
1982, the RO confirmed and continued the denial.  In July 
1983, the Board denied the claim.  In January 1993, the RO 
found that no new and material evidence had been received to 
reopen the veteran's claim.  The veteran was informed of this 
decision in February 1993, and he did not timely appeal.  
Thus, the claim is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Since the last prior final decision in January 1993, the 
veteran has submitted a statement from Jorge J. Perez, M.D., 
dated in November 1999.  In this statement, the physician 
opines that it was at least possible that the veteran's left 
femur fracture was the cause of all of the current residual 
problems with his legs, knees, ankle and back.  The letter is 
relevant because it addresses the etiology of the veteran's 
disabilities and associates them with a service-connected 
disability.  The evidence is new in that it was not a part of 
the record previously and it is material in that it is so 
significant that it must be considered to decide fairly the 
claim.  In this regard, the Board concludes that because the 
letter addresses whether the claimed conditions are as likely 
as not connected with the service-connected left femur 
disability, the claim must be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the right 
knee and lumbosacral spine as secondary to service-connected 
residuals of a fracture to the left femur with malunion and 
marked knee disability is reopened.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination in relation to his claims.  In addition, the 
Board notes that the veteran submitted a notice of 
disagreement in June 2000 asking that he be afforded a VA 
examination.  Considering the provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (Act), the Board concludes that there is some 
reasonable possibility that further assistance on the part of 
VA would aid in substantiating this veteran's claims.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA orthopedic examination to 
determine the nature and etiology of any 
right knee, lumbosacral spine, ankle or 
hip disability.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state on the 
examination report that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiner must express an opinion as to 
the etiology of each disability found, to 
include whether it is at least as likely 
as not that any such disability found is 
related to the veteran's service or to a 
service-connected disability.  Complete 
rationale for any opinions given or 
conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 

and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issues on appeal.  The issues concerning 
the right knee and the lumbosacral spine 
must be reviewed on a de novo basis.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



